Citation Nr: 0736793	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  04-43 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to nonservice-connected pension.  







ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel








INTRODUCTION

The veteran served on active duty from September 1971 to 
December 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.


FINDINGS OF FACT

The veteran is currently incarcerated and has been 
incarcerated for greater than 60 days.


CONCLUSIONS OF LAW

The criteria for payment of nonservice-connected VA pension 
benefits have not been met.  38 U.S.C.A. § 1505 (West 2002); 
38 C.F.R. § 3.666 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that the 
provisions of the Veterans Claims Assistance Act, 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007), are not 
applicable to veteran's claim of entitlement to nonservice-
connected disability pension benefits currently on appeal 
because this claim turns on a matter of law and not on the 
underlying facts or development of the facts.  See Manning v. 
Principi, 16 Vet. App. 534, 542 (2002); see also Smith v. 
Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).  Consequently, the Board is not 
required to address the RO's efforts to comply with the VCAA 
with respect to the issue here on appeal.  

The veteran is, as a matter of law, ineligible for 
nonservice-connected pension benefits.  No pension under 
public or private laws administered by VA shall be paid to an 
individual who has been imprisoned in a Federal, State, or 
local penal institution as a result of conviction of a felony 
or misdemeanor for a period in excess of sixty days.  38 
U.S.C.A. § 1505(a); 38 C.F.R. § 3.666; see Latham v. Brown, 4 
Vet. App. 265 (1993).  The veteran applied for nonservice-
connected pension benefits in July 2004.  He was incarcerated 
at the time and has remained incarcerated to present day, 
which is in excess of 60 days.  Accordingly, he is ineligible 
for payment of VA pension benefits and the claim is therefore 
denied. 


ORDER

Entitlement to nonservice-connected pension is denied. 



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


